Judgment, Supreme Court, New York County (Roger S. Hayes, J.), rendered January 16, 2004, convicting defendant, after a jury trial, of robbery in the second degree and assault in the third degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 16 years to life and 1 year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). Although the robbery and assault convictions arose out of separate incidents that involved the same victim and occurred in rapid succession, the evidence established that in each incident the victim sustained a separate injury that independently satisfied the element of
*331physical injury required for the respective crimes (see People v Guidice, 83 NY2d 630, 636 [1994]). Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Andrias, J.P., Friedman, Sullivan and Gonzalez, JJ.